Exhibit 10.36

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

This Ninth Amendment to Third Amended and Restated Credit and Security Agreement
(this “Amendment”), dated as of December 21, 2011, is made by and among Heska
Corporation, a Delaware corporation (“Heska”), Diamond Animal Health, Inc., an
Iowa corporation (“Diamond”) (each of Heska and Diamond may be referred to
herein individually as a “Borrower” and collectively as the “Borrowers”), and
Wells Fargo Bank, National Association, acting through its Wells Fargo Business
Credit operating division (the “Lender”).

Recitals

The Borrowers and the Lender are parties to a Third Amended and Restated Credit
and Security Agreement dated as of December 30, 2005 (as amended to date and as
the same may be hereafter amended from time to time, the “Credit Agreement”).

The Borrowers have requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1. Defined Terms. Capitalized terms used in this Amendment which are defined in
the Credit Agreement shall have the same meanings as defined therein, unless
otherwise defined herein.

2. Spread. Section 2.7 of the Credit Agreement is hereby amended to read it its
entirety as follows:

“Section 2.7 Spread. The spread (the “Spread”) means the percentage set forth in
the table below opposite the applicable prior-fiscal-year Net Income of the
Borrowers, which percentage shall change annually effective as of the first day
of the month following the month in which the Borrowers deliver to the Lender
their audited financial statements for the prior fiscal year; provided, however,
that in no case shall any decrease in the Spread occur during a Default Period:



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

September 30,

Prior Fiscal Year Net Income

     Spread  

Less than $0

       4.75 % 

Greater than or equal to $0 but less than $2,500,000

       3.75 % 

Greater than or equal to $2,500,000 but less than $5,000,000

       2.75 % 

Greater than or equal to $5,000,000

       1.75 %” 

3. Minimum Interest Charge. Section 2.8(d) of the Credit Agreement is hereby
amended to read it its entirety as follows:

“Minimum Interest Charge. Notwithstanding Sections 2.8(a), 2.8(b), 2.8(c) and
2.8(e), the Borrowers shall pay to the Lender interest of not less than $100,000
per calendar year (the “Minimum Interest Charge”), and the Borrowers shall pay
any deficiency between the Minimum Interest Charge and the amount of interest
otherwise calculated under Sections 2.8(a), 2.8(b) or 2.8(c), plus the amount of
any unused line fee calculated under Section 2.9(a) on the date and in the
manner provided in Section 2.10; provided, however, that if the period for which
the Minimum Interest Charge is being calculated is shorter than one year, such
amount shall be prorated on a per diem basis for such shorter period.”

4. Audit Fees. Section 2.9(b) of the Credit Agreement is hereby amended to read
in its entirety as follows:

“(b) Audit Fees. The Borrowers shall pay the Lender fees in connection with any
collateral exams, audits or inspections conducted by or on behalf of the Lender
of any Collateral or the Borrowers’ operations or business at the rates
established from time to time by the Lender as its collateral exam fees (which
fees are currently $1,000 per day per collateral examiner), together with all
actual out-of-pocket costs and expenses incurred in conducting any such
collateral examination or inspection; provided, however, that so long as no
Default Period exists and average Availability (computed on a 90-day rolling
average basis, as reasonably determined by the Lender) exceeds $2,000,000 the
Lender will not demand reimbursement for more than two such collateral exams in
any calendar year.”

5. Financial Covenants. Sections 6.12 and 6.13 of the Credit Agreement are
hereby amended to read in their entireties as follows:



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

“Section 6.12 Minimum Capital. Heska will maintain, on a consolidated basis, as
of each date listed below, its Capital at an amount not less than the amount set
forth opposite such date:

 

September 30,

Date

     Minimum Capital  

October 31, 2011

     $ 15,274,000   

November 30, 2011

     $ 14,750,000   

December 31, 2011

     $ 15,000,000   

After December 31, 2011, Heska will maintain, on a consolidated basis, as of
each date listed below, its Capital at an amount not less than the Prior Year
Capital Base plus the minimum capital factor set forth opposite such date
(amounts in parentheses denote negative numbers):

 

September 30,

Date

     Minimum Capital Factor  

January 31

     $ (2,250,000 ) 

February 28

     $ (2,250,000 ) 

March 31

     $ (2,250,000 ) 

April 30

     $ (2,500,000 ) 

May 31

     $ (2,500,000 ) 

June 30

     $ (1,750,000 ) 

July 31

     $ (1,750,000 ) 

August 31

     $ (750,000 ) 

September 30

     $ 250,000   

October 31

     $ 500,000   

November 30

     $ 750,000   

December 31

     $ 1,250,000   



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

Provided, however, that the covenant levels set forth in this Section 6.12 shall
be adjusted upwards or downwards, respectively on a dollar-for-dollar basis, by
an amount equal to the dollar amount paid by Heska for the redemption or
repurchase of shares of its capital stock as permitted by Section 7.5(c), from
the date Heska redeems or repurchases the shares through the end of the fiscal
year in which such redemption or repurchase occurs.

Section 6.13 Minimum Net Income. Heska will achieve, on a consolidated basis,
during each period described below, Net Income in an amount not less than the
amount set forth opposite such period (amounts in parentheses denote negative
numbers):

 

September 30,

Period

     Minimum
Net
Income  

Three months ending March 31 of each fiscal year

     $ (1,500,000 ) 

Six months ending June 30 of each fiscal year

     $ (1,250,000 ) 

Nine months ending September 30 of each fiscal year

     $ 500,000   

Twelve months ending December 31 of each fiscal year

     $ 2,000,000   

6. Investments. Section 7.4(a) of the Credit Agreement is hereby amended by
(a) deleting the word “and” at the end of clause (viii) thereof, (b) replacing
the “.” At the end of clause (ix) thereof with the words “; and”, and (c) by
adding a new clause (x) to the end thereof to read as follows:

“(x) unless a Default Period exists or would exist immediately after or as a
result of any such purchase or investment, a purchase of assets of, or an
investment in an equity position in, a company in a related industry, not to
exceed $3,000,000 in the aggregate during the term of this Agreement, provided
that Availability (assuming for purposes of such calculation, that such purchase
or investment had already been made) during the 90 days prior to and immediately
following such purchase or investment is greater than $2,000,000 at all times,
and provided further than (A) in the case of an investment resulting in a new
Subsidiary, such Subsidiary delivers, concurrently with the closing of the
investment, the items set forth in clause (b)(i) below, and (B) within
forty-five



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

(45) Banking Days (or such later date as Lender agrees in its sole discretion)
prior to the consummation of such proposed investment or purchase, Borrower
shall have delivered to Lender such documents and agreements, information and
reports relating to the proposed equity investment or acquisition as Lender may
reasonably request.”

7. Stock Repurchase. Section 7.5 of the Credit Agreement is hereby amended to
read in its entirety as follows:

“Section 7.5 Dividends. Such Borrower will not declare or pay any dividends
(other than dividends payable solely in stock of such Borrower) on any class of
its stock or make any payment on account of the purchase, redemption or other
retirement of any shares of such stock or make any distribution in respect
thereof, either directly or indirectly; provided, however, that so long as no
Default Period then exists or would occur immediately following or as a result
of such action, (a) any Borrower that is a Subsidiary of Heska may pay dividends
to Heska so long as such Subsidiary’s Tangible Net Worth both before and after
such dividend equals or exceeds $100,000; (b) Heska may repurchase capital stock
of Heska held by any employee provided Heska is required to do so pursuant to
any employee equity subscription agreement, stock ownership plan or stock option
agreement in effect from time to time; and provided further that the aggregate
price paid for all such repurchased, redeemed, acquired or retired capital shall
not exceed $100,000 during any fiscal year; and (c) Heska may repurchase capital
stock of Heska held by any shareholder of Heska who is not an officer of Heska,
provided that Availability (assuming for purposes of such calculation, that such
redemption had already been made) during the 90 days prior to and immediately
following such redemption is greater than $2,000,000 at all times; and provided
further that the aggregate price paid for all such repurchased, redeemed,
acquired or retired capital shall not exceed $4,000,000 through the Maturity
Date of the Revolving Advance. Notwithstanding the foregoing, the exercise of
stock options for the purchase of Heska’s capital stock shall not, by means of
any deemed repurchase of shares as a result of a cashless exercise or otherwise,
cause a breach of this Section 7.5.”

8. Capital Expenditures. Section 7.10 of the Credit Agreement is hereby amended
to read in its entirety as follows:

“Section 7.10 Capital Expenditures. The Borrowers, together with any Affiliates,
will not incur or contract to incur, in the aggregate, Capital Expenditures in
the aggregate during the fiscal year-to-date period ending on any date described
below in excess of the amount set forth opposite such date:



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

September 30,

Period

     Maximum Capital
Expenditures  

October 31, 2011

     $ 2,000,000   

November 30, 2011

     $ 2,000,000   

December 31, 2011

     $ 2,000,000   

January 31 of each fiscal year thereafter

     $ 500,000   

February 28 of each fiscal year thereafter

     $ 750,000   

March 31 of each fiscal year thereafter

     $ 1,000,000   

April 30 of each fiscal year thereafter

     $ 1,250,000   

May 31 of each fiscal year thereafter

     $ 1,500,000   

June 30 of each fiscal year thereafter

     $ 1,750,000   

July 31 of each fiscal year thereafter

     $ 2,000,000   

August 31 of each fiscal year thereafter

     $ 2,250,000   

September 30 of each fiscal year thereafter

     $ 2,500,000   

October 31 of each fiscal year thereafter

     $ 2,750,000   

November 30 of each fiscal year thereafter

     $ 3,000,000   

December 31 of each fiscal year thereafter

     $ 3,250,000   

In addition to the foregoing, the amounts set forth above shall be adjusted
upward on a dollar-for-dollar basis by the amount allocated for such purpose in
accordance with Section 2.22, from the date of such increase through the end of
the fiscal year in which such increase occurs.”

9. Compliance Certificate. Exhibit B to the Credit Agreement is replaced in its
entirety by Exhibit B to this Amendment.

10. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

11. Amendment Fee. The Borrowers shall pay to the Lender, as of the date of this
Amendment, a fully earned, non-refundable fee in the amount of $10,000 in
consideration of the Lender’s execution and delivery of this Amendment.

12. Conditions Precedent. This Amendment shall be effective when the Lender
shall have received an executed original hereof, together with each of the
following, each in form and substance acceptable to the Lender in its sole
discretion:

(a) Executed original of the Amendment to Patent and Trademark Security
Agreement by Heska.

(b) Payment of the fee described in paragraph 11.

(c) Such other matters as the Lender may require.

13. Representations and Warranties. The Borrowers hereby represent and warrant
to the Lender as follows:

(a) The Borrowers have all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder, and to
perform all of its obligations hereunder and thereunder, and this Amendment and
such other agreements and instruments have been duly executed and delivered by
the Borrowers and constitute the legal, valid and binding obligation of the
Borrowers, enforceable in accordance with their terms.

(b) The execution, delivery and performance by the Borrowers of this Amendment
and any other agreements or instruments required hereunder, have been duly
authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Borrowers, or the
articles of incorporation or by-laws of the Borrowers, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which any Borrower is a
party or by which it or its properties may be bound or affected.

(c) All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

14. No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreement or a waiver of any
breach, default or event of default under any Loan Document or other document
held by the Lender, whether or not known to the Lender and whether or not
existing on the date of this Amendment.

15. Release. The Borrowers hereby absolutely and unconditionally release and
forever discharge the Lender, and any and all participants, parent entities,
subsidiary entities, affiliated entities, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which any Borrower has had, now has or has made claim to have against
any such Person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.

16. Costs and Expenses. The Borrowers hereby reaffirm their agreement under the
Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrowers specifically
agree to pay all fees and disbursements of counsel to the Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. The Borrowers
hereby agree that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrowers, make a loan to
the Borrowers under the Credit Agreement, or apply the proceeds of any loan, for
the purpose of paying any such fees, disbursements, costs and expenses.

17. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.

 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

HESKA CORPORATION

   

DIAMOND ANIMAL HEALTH, INC.

By

 

/s/ Jason Napolitano

    By  

/s/ Jason Napolitano

 

Its Chief Financial Officer

     

Its Chief Financial Officer

WELLS FARGO BANK, NATIONAL ASSOCIATION

     

By

 

(***)

       

(***), Authorized Signatory

     



--------------------------------------------------------------------------------

Exhibit B to Ninth Amendment

Compliance Certificate

 

To:  

 

  Wells Fargo Capital Finance

Date:             , 20            

 

Subject:   Heska Corporation  

Financial Statements

In accordance with our Third Amended and Restated Credit and Security Agreement
dated as of December 30, 2005 (the “Credit Agreement”), attached are the
financial statements of Heska Corporation (“Heska”) as of and for             ,
20            (the “Reporting Date”) and the year-to-date period then ended (the
“Current Financials”). All terms used in this certificate have the meanings
given in the Credit Agreement.

I certify that, to the best of my knowledge, the Current Financials have been
prepared in accordance with GAAP, subject to year-end audit adjustments, and
fairly present the Borrowers’ financial condition and the results of its
operations as of the date thereof.

Events of Default. (Check one):

 

  ¨

The undersigned does not have knowledge of the occurrence of a Default or Event
of Default under the Credit Agreement.

 

  ¨

The undersigned has knowledge of the occurrence of a Default or Event of Default
under the Credit Agreement and attached hereto is a statement of the facts with
respect to thereto.

I hereby certify to the Lender as follows:

 

  ¨

The Reporting Date does not mark the end of one of the Borrowers’ fiscal
quarters, hence I am completing all paragraphs below except paragraph 4.

 

  ¨

The Reporting Date marks the end of one of the Borrowers’ fiscal quarters, hence
I am completing all paragraphs below .

Financial Covenants. I further hereby certify as follows:

1. Accounts Payable. Pursuant to Section 6.5 of the Credit Agreement, as of the
Reporting Date, Past Due Payables on a consolidated basis was $            ,
which ¨ satisfies ¨ does not satisfy the requirement that the Borrowers have no
Past Due Payables.



--------------------------------------------------------------------------------

2. Spread. Pursuant to Section 2.7 of the Credit Agreement, as of the Reporting
Date, Heska’s prior-fiscal-year Net Income was, on a consolidated basis,
$            , which determines a base Spread of             % pursuant to the
table below (amounts in parentheses denote negative numbers).

 

September 30,

Prior Fiscal Year Net Income

     Spread  

Less than $0

       4.75 % 

Greater than or equal to $0 but less than $2,500,000

       3.75 % 

Greater than or equal to $2,500,000 but less than $5,000,000

       2.75 % 

Greater than or equal to $5,000,000

       1.75 % 

3. Minimum Capital. Pursuant to Section 6.12 of the Credit Agreement, as of the
Reporting Date, Heska’s Capital was, on a consolidated basis, $            ,
which ¨ satisfies ¨ does not satisfy the requirement that such amount (a) be not
less than $            on the Reporting Date, as set forth in the table below
and adjusted, if applicable, in accordance with Section 6.12:

 

September 30,

Date

     Minimum Capital  

October 31, 2011

     $ 15,274,000   

November 30, 2011

     $ 14,750,000   

December 31, 2011

     $ 15,000,000   

, or (b) be $            on the Reporting Date, an amount not less than the
Prior Year Capital Base plus the minimum capital factor set forth opposite such
date, as adjusted, if applicable, in accordance with Section 6.12 (amounts in
parentheses denote negative numbers):

 

September 30,

Date

     Minimum Capital Factor  

January 31

     $ (2,250,000 ) 

February 28

     $ (2,250,000 ) 

March 31

     $ (2,250,000 ) 

April 30

     $ (2,500,000 ) 

May 31

     $ (2,500,000 ) 

June 30

     $ (1,750,000 ) 



--------------------------------------------------------------------------------

September 30,

Date

     Minimum Capital Factor  

July 31

     $ (1,750,000 ) 

August 31

     $ (750,000 ) 

September 30

     $ 250,000   

October 31

     $ 500,000   

November 30

     $ 750,000   

December 31

     $ 1,250,000   

4. Minimum Net Income. Pursuant to Section 6.13 of the Credit Agreement, as of
the Reporting Date, Heska’s Net Income was, on a consolidated basis,
$            , which ¨ satisfies ¨ does not satisfy the requirement that such
amount be no less than $            on the Reporting Date, as set forth in the
table below:

 

September 30,

Period

     Minimum Net
Income  

Three months ending March 31 of each fiscal year

     $ (1,500,000 ) 

Six months ending June 30 of each fiscal year

     $ (1,250,000 ) 

Nine months ending September 30 of each fiscal year

     $ 500,000   

Twelve months ending December 31 of each fiscal year

     $ 2,000,000   

5. Minimum Liquidity. Pursuant to Section 6.14 of the Credit Agreement, as of
the Reporting Date, Heska’s Liquidity was, on a consolidated basis,
$            , which ¨ satisfies ¨ does not satisfy the requirement that such
amount be no less than $1,500,000 on the Reporting Date.

6. Minimum Individual Book Net Worth. Pursuant to Section 6.15 of the Credit
Agreement, as of the Reporting Date, Heska’s Book Net Worth was $            and
Diamond’s Book Net Worth was $            , which ¨ satisfies ¨ does not satisfy
the requirement that such amounts be no less than zero on the Reporting Date.

7. Maximum Contributions. Pursuant to Section 7.4(a)(v) of the Credit Agreement,
as of the Reporting Date, Heska’s fiscal year-to-date aggregate contributions to
non-Borrower Subsidiaries was $            , which ¨ satisfies ¨ does not
satisfy the requirement that such amounts be no more than $700,000 during any
fiscal year.



--------------------------------------------------------------------------------

8. Capital Expenditures. Pursuant to Section 7.10 of the Credit Agreement, for
the fiscal year-to-date period ending on the Reporting Date, Heska’s Capital
Expenditures were, in the aggregate and on a consolidated basis,
$            which ¨ satisfies ¨ does not satisfy the requirement that such
amount be not more than $            during the period ending on the Reporting
Date, as set forth in the table below and adjusted, if applicable, in accordance
with Section 7.10:

 

September 30,

Period

     Maximum Capital
Expenditures  

October 31, 2011

     $ 2,000,000   

November 30, 2011

     $ 2,000,000   

December 31, 2011

     $ 2,000,000   

January 31 of each fiscal year thereafter

     $ 500,000   

February 28 of each fiscal year thereafter

     $ 750,000   

March 31 of each fiscal year thereafter

     $ 1,000,000   

April 30 of each fiscal year thereafter

     $ 1,250,000   

May 31 of each fiscal year thereafter

     $ 1,500,000   

June 30 of each fiscal year thereafter

     $ 1,750,000   

July 31 of each fiscal year thereafter

     $ 2,000,000   

August 31 of each fiscal year thereafter

     $ 2,250,000   

September 30 of each fiscal year thereafter

     $ 2,500,000   

October 31 of each fiscal year thereafter

     $ 2,750,000   

November 30 of each fiscal year thereafter

     $ 3,000,000   

December 31 of each fiscal year thereafter

     $ 3,250,000   

Attached hereto are all relevant facts in reasonable detail to evidence the
computations of the financial covenants referred to above. These computations
were made in accordance with GAAP.

 

HESKA CORPORATION By      

Its